DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, claims 9–20 in the reply filed on Oct. 07, 2022 is acknowledged.  The traversal is on the grounds that Invention II is basically the same as Invention I.  And therefore, any prior art searched for one group would be applicable to the other group.  See Applicant Rem. filed. Oct. 07, 2022 (“Applicant Rem.”) 1.  
This is not found persuasive because Invention I describes a subcombination with features that are not included in the combination of Invention II, while the subcombination has utility by itself or in other combinations, for the reasons stated in the restriction requirement dated Aug. 09, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 describes a “low-noise, low-dust weapon discharge station.”  The terms “low-noise” and “low-dust” render the claim indefinite, because “low” is a term of degree for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  To overcome this rejection, the terms “low-noise” and “low-dust” could be removed from the claim.
Claims 10–20 are indefinite because they depend from claim 9.
Additionally, claim 16 recites:
16.  The weapon discharge station (100) of claim 9 further comprises:
(a) a HVAC mechanical unit (102) mounted on an exterior side of the first side of the wall (504);
(b) a red warning light (103) for safety mounted on the interior side of the first side of the wall (504)…
(d) an overhead lighting (109) mounted on the interior side of the roof (508);
(e) an electric breaker box (111) mounted on the exterior side of the first side of the wall (504)…

Limitations (a), (b) and (e) are indefinite because “the first side of the wall” lacks antecedent basis.  Claim 9 refers to “a first side wall (504)” instead of a first side of a wall.
Additionally, limitation (b) is indefinite because “the interior side” of the first side of the wall lacks antecedent basis, as the interior side is not previously introduced.  Note that this feature is not inherent, because the claim introduces “an exterior side” of the first side of the wall in limitation (a), while a wall could have more than one side that is considered an interior side.
Also, limitation (d) is indefinite because “the interior side” of the roof lacks antecedent basis.  The “interior side” is not inherent, because the claim introduces “an exterior side” of a wall in limitation (a).
To overcome these rejections, claim 16 could be rewritten as:
16.  The weapon discharge station (100) of claim 9 further comprises:
(a) a HVAC mechanical unit (102) mounted on an exterior side of the first side 
(b) a red warning light (103) for safety mounted on [[the]] an interior side of the first side 
(d) an overhead lighting (109) mounted on [[the]] an interior side of the roof (508);
(e) an electric breaker box (111) mounted on the exterior side of the first side 

Claim 18 recites:
18. The weapon discharge station (100) of claim 9, wherein the weapon discharge station (100) is about 25 dB quieter than an indoor range when a weapon (300) is fired therein.

The noise produced when a weapon is discharged within an indoor range is variable.  This is because there is not a standard type of indoor range, and various weapons producing various levels of sound could be fired within an indoor range.  Therefore, claim 18 is indefinite because the relationship between the sound produced in the weapon discharge station of claim 9 and the sound produced in an indoor range is not based on any known standard, but on an unspecified construction of an indoor range and unspecified weapon fired within it.  See MPEP 2173.05(b)(II) (reference to an object that is variable may render a claim indefinite).  The Examiner suggests canceling this claim.
Claim 19 recites:
19. The weapon discharge station (100) of claim 9, additionally comprising a plurality of spent brass deflectors (114), positioned between the shooting openings (104).

Claim 19 is indefinite because “the shooting openings” lacks antecedent basis.  Claim 9 describes a single “shooting opening” instead on multiple openings.  
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 Claim 9 recites “a dust control device disposed around the window frame.”  This limitation does not invoke 35 U.S.C. 112(f) because it is not written in means-plus-function format.  It is noted that the limitation recites a generic placeholder, “device.”  But the limitation is not in means-plus-function format, because it does not recite the function performed by the “device.” 


Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9–12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch, US 4,114,521 or in the alternative under 35 U.S.C. 103 as being unpatentable over Busch.
Regarding claim 9, Busch discloses an indoor shooting range.  See Busch Fig. 1, col. 2, ll. 19–24.  The shooting range reads on the claimed “low-noise, low-dust weapon discharge station.”  The structure of the shooting range reads on the “modular container.”  Id.  It is “modular” because Fig. 1 illustrates that the shooting range is a single module.
The shooting range comprises a shooting stall 10, which reads on the “front wall.”  See Busch Fig. 1, col. 2, ll. 24–31.  The shooting stall 10 is a wall, because it is a partition within the shooting range, as seen in Figs. 1 and 2.  The shooting range also comprises a back wall, which is the wall behind the shooter, as seen in Figs. 1 and 2.  The shooting range further comprises a first side wall and an opposing second side wall, which are the walls of the shooting range to the left and right of the shooter, as seen in Fig. 1.  The shooting range also comprises a roof and a floor, which are the roof and floor of the indoor range.
The shooting stall 10 (the “front wall”) has an opening through which the shooter points the gun.  See Busch Fig. 1.  This opening reads on the “shooting opening in the front wall.”  The outline of this opening reads on the “window frame.”
The opening comprises diffusers 90, 91 which provide supplemental air flow to direct pollutant away from the shooter.  See Busch Figs. 1–4, col. 3, ll. 10–58.  The diffusers read on the “dust control device.”  
The shooting range also comprises a shelf 84.  See Busch Figs. 1–4, col. 2, ll. 53–68.  The shelf reads on the “bench.”  Figures 1 and 2 of Busch appear to illustrate the shelf being adjacent to and beneath a first horizontal edge of the frame around the opening.  If not, it would have been obvious to locate the shelf 84 below the first horizontal edge depending on the desired location of the shelf, because the shelf 84 is removable and can be used in a plurality of shooting positions.  Id. at col. 2, ll. 58–60.
The limitation indicating that—the weapon discharge station is “configured to direct dust and sound through the shooting opening so as to reduce dust and noise levels inside the container”—fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to operate, rather than its structure.  See MPEP 2114(II) (manner of operating the device does not differentiate apparatus claim from the prior art).
But note that the shooting range in Busch is configured to direct dust through the opening in the stall 10 to reduce dust inside in the shooting range, because the diffusers 90, 91 direct pollutants away from the shooter and toward return manifold 40 where they are removed by filters 50.  See Busch Figs 1–4, col. 2, ll. 19–52, col. 3, ll. 22–58.  Note too that sound will travel through the opening in the stall 10, because of the fact that the opening is open.  The material of the stall 10 will absorb some sound. And the diffusers 90, 91 are capable of reducing sound levels because the frequency of the air blown by the diffusers 90, 91 could be out of phase with other sounds within the shooting range.

    PNG
    media_image1.png
    846
    535
    media_image1.png
    Greyscale


Regarding claim 10, Busch teaches that the shooter can lie down while shooting through the opening in the stall 10.  See Busch col. 2, ll. 60–65.  Therefore, the stall 10 (the “front wall”) either has a lower shooting opening adjacent to the floor configured so that the shooter can lay down while shooting, or it would have been obvious to provide one.
Regarding claim 11, Busch teaches that the diffusers 90, 91 (the “dust control device”) are provided to direct pollutant away from the shooter.  See Busch col. 3, ll. 44–68.  The reference states that diffusers can be provided in the stall 10 to keep contaminants from away from the shooter regardless of whether he is standing, kneeling, sitting or prone.  Id.  Therefore, the lower opening in the stall either has diffusers 90, 91, or it would have been obvious to provide them in the lower opening, to keep pollutants away from the shooter when he is in the laying position. 
Regarding claim 12, the stall 10 (the “front wall”) either has a lower shooting opening adjacent to the floor configured so that the shooter can lay down while shooting, or it would have been obvious to provide one, for the reasons stated in the rejection of claim 10 above.  The lower shooting opening reads on the “shooting opening” in claim 12.  The opening seen in the stall 10, seen in Fig. 2, reads on the “upper shooting opening.”  It is higher than the lower shooting opening and it is configured so that a shooter can stand up while shooting through the upper shooting opening, as seen in Fig. 2.
Regarding claim 14, Busch teaches that the shooter can lie down while shooting through the opening in the stall 10.  See Busch col. 2, ll. 60–65.  Therefore, the stall 10 (the “front wall”) either has a lower shooting opening adjacent to the floor configured so that the shooter can lay down while shooting, or it would have been obvious to provide one.  The lower opening would have a frame around it.  Therefore, the stall would comprise a plurality of window frames.
Regarding claim 15, Busch teaches that the shooting range can comprise multiple stalls 10, because it says that the range has “one or more shooting stalls” 10.  See Busch col. 2, ll. 24–31.  The stalls 10 are either connected together, or it would have been obvious to connect them together, because this is a conventional way for stalls at a shooting range to be formed.  The connected stalls 10 collectively reads on the “front wall.”  Each stall 10 either has a lower opening or it would have been obvious to provide one, as explained in the rejection of claim 10 above.  Therefore, the shooting range either has a plurality of lower shooting openings, or it would have been obvious to provide a plurality of lower openings.
Regarding claim 18, the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  See MPEP 2114(II).  Note that claim 18 indicates that the weapon discharge station of claim 9 is quieter than an indoor range when a weapon is fired therein.  As such, claim 18 describes using the weapon station of claim 9 by firing a weapon inside of it.  An apparatus claim describes what it is rather than what it does.  See MPEP 2114(II).  As such, the limitations of claim 18 fail to patentably distinguish over the prior art.
Regarding claim 20, the shooting range in Busch comprises a ventilation system, which reads on the “air filtration unit.”  See Busch col. 2, ll. 19–52.  The ventilation system is connected to the shooting range via a plurality of ducts such as diffuser 70, duct 65 and manifold 40.  Id. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Busch, US 4,114,521 in view of Moore et al., US 2014/0092245 A1 in further view of Averill, US 2014/0315156 A1.
Regarding claim 13, the shooting range of Busch teaches the limitations of claim 9, as explained above.
The shooting range in Busch differs from claim 13 because Busch fails to disclose an LCD screen and camera, as claimed.
But Moore discloses an interactive target system for a shooting range comprising a display monitor 20 mounted onto a shooting station 16, and a camera 14 downrange and focused on a target 18.  See Moore Fig, 1, [0012].  Note that the camera 14 is downrange, depending on where the shooter is standing.  The interactive target system is beneficial because it augments the shooter’s vision and enhances his experience at the shooting range.  Id. at [0004].  It would have been obvious to use the interactive shooting system taught in Moore with the shooting range in Busch to provide these benefits.  Note that while Moore fails to teach that the display monitor 20 is an LCD screen as claimed, it would have been obvious for the monitor 20 to be an LCD screen, in view of Averill which discloses a LCD visual display 62, used at a shooting range.  See Averill Fig. 1, [0059].

    PNG
    media_image2.png
    856
    1083
    media_image2.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Busch, US 4,114,521 in view of Nichols, US 2007/0182185 A1 in further view of Perry et al., US 2016/0195369 A1 in further view of Halverson, US 7,967,296 B1 in further view of Brown, US 4,815,593.
Regarding claim 16, Busch teaches the limitations of claim 9, as explained above.
Busch differs from claim 16 because it fails to disclose an HVAC mechanical unit mounted on an exterior side of the first side wall.
But Nichols discloses a shooting range comprising HVAC equipment allowing the shooting range to be air conditioned.  See Nichols [0062].  While Nichols does not show the location of the HVAC equipment with respect to the shooting range, a heat exchanger would be outside of the shooting range, to allow heat to be transferred from inside of the range to the outside.  It would have been obvious for this heat exchanger to be attached to the exterior side wall of the shooting range, because this would be a convenient location for such equipment.  It would have been obvious to modify the shooting range in Busch to have the HVAC equipment of Nichols, to allow the inside of the shooting range to be heated and cooled.
Busch also differs from claim 1 because it fails to disclose a red warning light mounted on an interior side of the left or right walls in the shooting range (one of these walls corresponds to the “first side wall”).
But Perry discloses a target shooting range comprising a multi-colored light which can be illuminated red to indicate “do not shoot.”  See Perry [0103].  It would have been obvious to provide a red light on the interior side of the left or right-hand walls in the shooting range of Busch to indicate to shooters to not shoot, to improve the safety of the range.
Busch also differs from claim 16, because it fails to disclsoes a stool positioned under the shelf 84 (the “bench”) or overhead lighting mounted on the interior side of the roof.
But Nichols discloses that conventional shooting range equipment includes stools and lights.  See Nichols [0052].  Therefore, it would have been obvious to provide a stool under the shelf 84 and overhead lighting on the interior side of the roof in the shooting range of Busch, because this is conventional equipment in a shooting range.
Busch also differs form claim 16 because it fails to disclose an electric breaker box mounted on the exterior side of the first side wall.  
But Halverson disclsoes a shooting range comprising an outside panel 112, with associated breakers, that allows electricity to be provided to the shooting range.  See Halverson Fig. 1, col. 10, ll. 23–43.  It would have been obvious to provide an outside panel with associated breakers on the shooting range in Busch to provide power to the shooting range.  It would have been obvious to locate this outside panel on the first side wall in Busch because this is a convenient location for this element.
Busch further differs from claim 16 because it fails to disclose a door mounted to the second side wall.
But Nichols disclsoes a shooting range with a door 46 that allows access to the area where the shooter discharges his firearm.  See Nichols Fig. 2, [0042].  It would have been obvious to provide a door on one of the side walls in the shooting range of Busch, behind the stall 10, to allow a shooter to enter the range.
Busch further differs from claim 16 because it fails to disclose a gun rack placed on the floor inside the shooting range.
But Brown discloses a storage box which is a gun rack (as it has rack 4) that can be placed on the floor of a shooting range to support a gun.  See Brown Fig. 1, col. 1, ll. 51–57, col. 2, ll. 32–51.  The box is beneficial because it provides a shooter with a place to rest his gun when he is not shooting.  It would have been obvious to use the gun rack of Brown in the shooting range of Busch to provide this benefit.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Busch, US 4,114,521 in view of Hinton et al., US 2019/0316885 A1.
Regarding claim 17, Busch teaches the limitations of claim 9, as explained above.
Busch differs from claim 17 because it fails to disclose that the shooting range comprises a converted shipping container.
But Hinton teaches that a shipping container can be used to construct a shooting range.  See Hinton [0016].  It would have been obvious to make the shooting range from a shipping container, because a shipping container is a suitable environment to manufacture a shooting range from.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Busch, US 4,114,521 in view of Niebuhr et al., US 6,354,035 B1.
Regarding claim 19, Busch teaches the limitations of claim 9, as explained above.
Busch differs from claim 19, because, when the shooting range comprises multiple stalls 10, the reference fails to disclose a plurality of spent brass deflectors positioned between the openings of the stalls 10.
But Niebuhr disclsoes a brass catcher 100 that catches empty cartridges after a gun is fired.  See Niebuhr Fig. 1, col. 2, ll. 17–49.  The brass catcher 100 is beneficial because it saves time in collecting the cartridges.  Id. at col. 1, ll. 13–28.  It would have been obvious to provide a brass catcher 100 in each stall 10 in the shooting range in Busch to provide this benefit.

    PNG
    media_image3.png
    522
    572
    media_image3.png
    Greyscale


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 10,845,168 B1; US 10,048,046 B1; US 2019/0350191 A1; US 2019/0010693 A1; US 2018/0202778 A1; US 2015/0184985 A1; US 2014/0349654 A1; US 2007/0033854 A1.
Note that the Applicant’s invention would likely be taught by the combination of McInerney, US 2016/0053477 A1 in view of Hay, III et al., US 2009/0183447 A1.
McInerney discloses a portable shelter 223 which can be used as a hunting blind.  See McInerney Fig. 19, [0014], [0067].  The shelter 223 reads on a weapon discharge station.  The structure of the shelter 223 is a modular container.  It has a front wall that contains opening 227, a back wall opposite the front wall, two side walls, a roof and a floor.  Id.  The opening 227 is a shooting opening.  The frame around the opening is a window frame.  It would have been obvious to provide a shelf under the frame so that a person could place objects such as a drink or bullets.  
The opening 227 is covered by a hinged panel 225.  See McInerney Fig. 19, [0067].

    PNG
    media_image4.png
    414
    572
    media_image4.png
    Greyscale

Hay discloses hinged shutters 10, 10’ that are provided on either side of a window opening 20.  See Hay Fig. 7, [0018].  It would have been obvious to use the shutters 10, 10’ to cover the opening 227 in McInerney because the opening 227 is covered by a hinged panel 225, and the shutters 10, 10’ are hinged panels used to cover a window opening 20.

    PNG
    media_image5.png
    396
    602
    media_image5.png
    Greyscale

With this modification, the shutters 10, 10’ could have the same structure as the dust control device 110 illustrated in Fig. 1 of the Applicant’s disclosure, depending on how the panels of the shutters 10, 10’ were bent.  
This is because the dust control device 110 appears to be a shutter system with two shutters 430/440, 435/445 on either side of a window opening 104.  See Spec. filed July 31, 2019 (“Spec.”) Fig. 1, [0075]–[0076].  The opening 104 is surrounded by a frame 400.  The shutter 430/440 on the left-hand side of the opening 104 comprises a first flap 430 connected to the frame 400 by a hinge.  Id.  Another panel (“first shield” 440) is attached to the first flap 430 at an angle where they meet.  The shutter 435/445 on the right-hand side has the mirror-image structure of the shutter 430/440 on the left-hand side.  When the dust control device 110 is installed in a weapon discharge station 100, it extends toward the interior of the station 100.  Id. at Fig. 3, [0074].  

    PNG
    media_image6.png
    847
    1433
    media_image6.png
    Greyscale


In Hay, the shutter 10’ on the left-hand side of the opening 20 comprises two panels 130, 120.  The first panel 130 is attached to the window frame with a hinge, and the second panel 120 is attached to the first panel 130 by a hinge.  The shutter 10’ can open toward the user, as seen in Fig. 7.  Therefore, an angle can be formed between the first and second panels 130, 120 where they meet.  This angle can be adjusted by the hinge that connects the two panels.  The shutter 10 on the right-hand side has the mirror image structure as the panel 10’ on the left-hand side.
In McInerney, the panel 225 that covers the opening 227 opens toward the inside of the container.  Therefore, when the shutters 10, 10’ of Hay are used in place of the panel 225, they will also open toward the interior of the container.  The left-hand shutter 10’ could have the same configuration as the shutter 430/440 on the left-hand side of the dust control device 110 of the Applicant’s disclosure, depending on how the panels 130, 120 are angled with respect to the frame that surrounds the opening 127 and how they are angled with respect to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776